LABORDE, Judge.
We affirm the judgment of the trial court.
For the reasons we articulated in Hillman v. Akins, 614 So.2d 234, 237 (La.App. 3d Cir.1993), which were largely adopted by the Louisiana Supreme Court (La.1994), 631 So.2d 1, plaintiffs have not shown fraud, intentional concealment, misrepresentation, or ill practice.
We are unable to conclude that doctors or hospitals are strictly liable for the good faith use of a device that they have no reason to know lacks approval by the Food and Drug Administration, LSA-R.S. 9:2794 C (doctors); Hunt v. Bogalusa Community Medical Center, 303 So.2d 745, 747 (La.1974) (hospitals); rather, the question is one of negligence.
The trial court concluded that neither defendant was negligent insofar as neither knew the device was unapproved. Our careful review of the evidence furnishes no grounds for reversing that conclusion. See Martin v. East Jefferson General Hospital, 582 So.2d 1272, 1277 (La.1991).
AFFIRMED. Costs assessed to plaintiffs-appellants.